Follow-up to the Declaration of the Sports Ministers of the European Union at their meeting in Biarritz in November 2008 (debate)
- The next item is the debate on the oral question to the Commission on the follow-up to the Declaration of the Sports Ministers of the European Union at their meeting in Biarritz in November 2008 by Katerina Batzeli and Doris Pack, on behalf of the Committee on Culture and Education - B6-0223/2009).
author. - (EL) Mr President, Commissioner, the informal council of Sports Ministers in Biarritz in November 2008 was the first real European sports forum at the level of transnational cooperation.
It is a first substantive and important step. Principles such as subsidiarity, autonomy and self-regulation in sport are broadly applied at national and regional level. However, they cannot answer the basic question of whether sport ultimately has a social role or a purely commercial dimension which inevitably turns a sporting activity into a product of the internal market.
Today, the intense commercialisation of sport and the fact that it has been opened up to purely commercial sectors, such as advertising through the mass media, have lent it purely economic attributes. The Court of Justice of the European Communities has already been petitioned several times to rule, in specific cases, on whether a sporting activity is a service of purely social benefit or if, on the contrary, it also encompasses economic aspects which imply that it is a service of general economic interest.
Even though the specific social role of sport does not warrant its general exemption from the rule of Community law, it continues to be recognised and to allow limitations, provided that such exemptions are warranted by the social role of sport per se.
Commissioner, there are certain questions which are also asked in the question by our committee:
firstly, the same concern about the autonomy of organisations; the autonomy of sports clubs and federations must be safeguarded. However, there are clear cases in which self-regulation does not safeguard equal treatment of all stakeholders;
secondly, the Commission urgently needs to give us the necessary guidelines on the question of the definition of the concept of a service of general economic interest in sport and the criteria by which the freedoms of the internal market and the rules of competition are imposed and
thirdly, one issue which may not be mentioned in the oral question but which is an issue of major importance is that which has arisen at national level, namely how to manage the rights of state or private radio and television stations to cover sporting fixtures. The emergence on the market of numerous new private service providers using new technologies and telecommunications was what basically lured many sports federations into making preferential sales of these rights.
However, it should be emphasised at this point that it is precisely because of the social role of sport that it would be a mistake to promote a system from which solidarity between clubs is missing and economic competition is strengthened. Collective bargaining, a matter which Mr Mavrommatis also addresses in his report, should be promoted as the most suitable and fitting solution for the sport sector.
Whatever the solution, Commissioner, it must respect not only the legal procedure of the market, but also the public role of sport and the fact that it is a social commodity and must be accessible to every section of society. The role of and the way in which sports clubs are organised are important factors in how they negotiate with the European Commission and with the Committee on Culture and Education and the European Parliament.
Member of the Commission. - Mr President, I welcome the statement by the EU Sports Ministers at their meeting last November in Biarritz. They are important in driving the political debate on sport forward step by step and also in strengthening dialogue structures on sport, as was recommended in our white paper in 2007. This White Paper on Sport is making good progress in implementation.
The recent European Council Declaration on Sport, in December, is also a very important step forward and calls for strengthened dialogue with the IOC and the sport movement as a priority.
The Commission has moved swiftly to follow up both calls from the political side. However, dialogue in sport remains a challenging task, given the diversity of sport and the complexity of the sport structures.
In January, in Lausanne, I met with the IOC President, Mr Jacques Rogge, and representatives of international sport federations. The meeting confirmed that sport organisations are really moving away from insisting on general exemptions - 'block exemptions' - from the 'acquis communautaire' for sport, and are ready to address sport-related topics with legal implications on a theme-per-theme basis. I think this is the appropriate way to achieve more clarity regarding the application of European Union law to sport, in addition to guidance provided in the white paper.
We are also exchanging views with team sports. My services met last week with the main international and European team sport federations to discuss free movement of athletes and non-discrimination aspects in sport. I intend to follow up on these discussions by convening a further meeting at this high level in June.
Finally, good progress has been achieved in setting up EU social dialogue structures in sport. It started in football and I believe it will continue in other sectors.
Regarding the shape of the dialogue framework, there simply cannot be a single, formal framework for consultation with the sport movement. Given the specific organisation of sport, the dialogue must take account of the different levels of sport.
I am committed to a constructive partnership with all actors in sport respecting the autonomy of sport, subsidiarity principles and national and EU legal frameworks. I think this is crucial in shaping the future EU policy framework for sport, which - without prejudging developments regarding the Lisbon Treaty - we might have to implement as early as next year.
Here I also would like to thank the European Parliament, and especially the Committee on Culture and Education, for its support. You also, notably, approved the specific line, or budget, for a preparatory action, which we will soon start to implement. This is an important opportunity and will help us to frame our ideas for the way ahead.
on behalf of the PPE-DE Group. - (EL) Mr President, Commissioner, ladies and gentlemen, as rapporteur on the White Paper on Sport, I had the opportunity of presenting the position of the European Parliament at the meeting of the Sports Ministers of the Member States of the European Union in Biarritz.
The White Paper emphasises the need to respect the autonomy and specificity of sport. The political debate on sport in Europe often attributes great importance to the so-called 'European Sport Model'. During discussions with European sports stakeholders about the White Paper on Sport, the Commission and the European Parliament agreed that, come what may, the specificity of sport must be protected. There are two approaches to the specificity of European sport:
firstly, the specificity of sporting activities and sporting rules and
secondly, the specificity of the sport structure.
As far as the second specificity is concerned, the European Union recognises the autonomy of sports organisations and of representative structures such as organisations which organise professional championships.
However, in order to achieve improved and more effective coordination, there must be minimum regulation at European level. Thus, both the Commission and European sports stakeholders believe that most of the challenges can be addressed through self-regulation within the framework of respect for the principles of sound management and compliance with Community law.
Generally speaking, the European Union is particularly careful when it comes to its approach to and regulation of sports issues, provided that they are in keeping with European law.
on behalf of the PSE Group. - (NL) Mr President, Parliament has worked hard on the White Paper on Sport and has thrown its full support behind the request to the European Commission to produce clear guidelines on the application of European law to sport. Not only Parliament but also sport organisations from throughout Europe have called for clarity. It is inhumane that they are left in the dark because, as things stand, the courts are having to decide time after time on the application of European law. The European Ministers for Sport repeated the request to the Commission in Biarritz.
It is time we heard from the Commission itself whether it has yet started to develop these guidelines. Can it tell us when they will be available? Is it prepared to organise a stakeholder conference involving, among others, representatives of the world of sport and of the European Parliament, in order to launch or accelerate this process and to increase clarity for European sport organisations as quickly as possible?
This brings me to another, closely related, point. Experience has shown that there are currently few or no good mechanisms for dialogue in sport. The clearest example is the discussion on the amended Anti-Doping Code of the World Anti-Doping Agency (WADA). They cling desperately to unworkable rules, and there is absolutely no scope for real dialogue with the European institutions and the sportspeople themselves to seek solutions with the potential to produce an anti-doping policy that is effective and does indeed respect the civil rights and privacy of sportspeople. I have many conversations with sportspeople and stakeholder organisations who complain that there is a lack of consultation and that WADA and the International Olympic Committee lay down requirements but are not themselves receptive to input. WADA's response to yesterday's proposal by UEFA and FIFA alone indicates that an open attitude is completely out of the question.
With regard to anti-doping policy, to what extent has the European Commission taken it upon itself to establish a consultation on the protection of the civil rights of European sportspeople, and how does it believe a consultative framework for sport should be established - both in general and in this kind of matter? Does the Commission also take the view that this consultation must by definition be mutual?
Mr President, the oral question about further steps to be taken following the Declaration of the Sports Ministers of the European Union at their meeting in Biarritz in November 2008 is justified. Dynamic changes in society are being accompanied by changes in sport. Increasing numbers of problems in contemporary sport remain unanswered, and there is no reaction from employers. We are going through a specific crisis in sport. Among other things, doping and trade in youngsters are on the increase.
Treating sportspeople, especially youngsters, as if they were goods to be traded denies them the opportunity to continue a career outside sport as adults. The Ministers rightly call for young men and women athletes to be given access to a dual curriculum of education and sports, and for efforts to provide the relevant facilities and structures to be increased. The proposed improvements relating to competition among young sportspeople are good, but they must not cause the exclusion of other sportspeople whose performance is better.
There are, therefore, a considerable number of threats and doubts. The threats have a global character, and so reasonable coordination by the Community in the form of consultative frameworks is acceptable, as long as it is not compulsory. There always remains, however, a question about details. Referring directly to the second part of the oral question it can be said that all top-down, institutional coordination seems to supplant national governments. We must not succumb to that temptation.
- (NL) Mr President, UEFA President Michel Platini recently presented to the European Parliament excellent proposals for curbing the scourge of trafficking in youngsters in football. There is a clear link with the question tabled by Mrs Batzeli. The UEFA proposal is clear: end international transfers of young players, of children under 18 years of age. Of course, this is a delicate matter, as many see it as an infringement of freedom of movement in Europe.
The question is which interest and which principle prevails here. The answer, we all agree, is proper training for young people and children both at school and in sports clubs. Trafficking young children, sometimes from one side of Europe to the other, either with or without their family, cannot be conducive to a balanced upbringing. Hence my question to the Commissioner: do you intend to take up the defence of this UEFA proposal, and do you also mean to start up a dialogue on the subject with stakeholders - players, clubs, leagues and federations - in the short term?
I have a second question, too: it concerns the 'six-plus-five' rule, which is also intended to protect young players and to encourage clubs to invest more in training their own youth. The German Institute for European Affairs (INEA), a research institute, recently carried out a study on this at the request of FIFA and found that six-plus-five is indeed acceptable and compatible with European law. Commissioner Figel', what is your view on this? We should also like for you, for the European Union, to enter into dialogue on this with the sports governing bodies in the light of the specific nature of football on which we all agree, and also, of course, looking ahead to the Treaty of Lisbon.
- Mr President, I thank the Commissioner very much indeed for his opening statement. What everyone is asking about is legal certainty.
I have a couple of questions based on that and also one on the Treaty of Lisbon, should it be ratified. As a good Conservative Euro-sceptic, I should say that I hope it never is.
But I was just wondering, what will this mean - if it is ratified - for sporting organisations and governing bodies? Many of these governing bodies believe that it will recognise concretely their specificity, the specificity of sport. So, Commissioner, could you tell us how this recognition in the new Treaty will help sport? Will sport then get derogations from different aspects, like employment law or other laws, that they actually want to try and achieve?
On legal certainty, there are so many questions that the Commission should and could be helping sporting organisations with now. Should companies from overseas be investing huge amounts of money into sporting clubs within Europe? I have no problem with this. I actually see it as direct inward investment and, therefore, a very positive thing. But sporting organisations and many governing bodies think this is a bad thing. So, what is your interpretation of a sporting organisation banning such a practice?
As my colleague, Mr Belet, said, UEFA is currently proposing to ban transfers of under-18s across borders. European law recognises a worker as someone essentially with the minimum age of 16, so what happens when a 17-year old challenges the fact that he was not able to move to a big club in a country that was not his own, in the current situation that we find ourselves in?
Home-grown players; 'six plus five' with FIFA: what is the clarification of those two points? Also, football is always very interested in these subjects and it seems to drive the agenda. However, all of these matters actually affect polo and rugby union and table tennis players - all sports are affected.
Are we looking at a wider range of sports? Will the Commission actually open up a forum where sport can come and talk to the Commission openly about some of the problems it has and get some of these questions answered on a regular basis - no matter with the Treaty of Lisbon or without?
- Commissioner, you have the floor - bearing in mind that we have had many questions, but there actually only two on the oral question.
Member of the Commission. - Mr President, that is true. Usually questions are easier than answers and usually there are more questions than answers, but I believe that together we can find more and better answers.
This is all about cooperation, not only between Parliament and the Commission, but especially with the world of sport associations, federations, Member States and stakeholders. If they are responsible and responsive they come together and look for solutions which are acceptable and compatible with the law. Otherwise we adapt and change the law, whether at national or European level. So that is how we should proceed. I look forward to maintaining this approach.
I think much has changed since 2007. I do not want to repeat myself or to once again recommend reading the white paper. There is a shorter version and also a version with annexes. The first time we tried, we put together descriptions of all cases and all decisions related to sport, which made a kind of map showing how sport relates to European Community law or policies. Of course we are proposing further guidelines. We have proposed - and in Biarritz I introduced - physical activity guidelines, which could help to promote the volume, intensity and quality of physical education training in our societies and especially in schools. It should be adopted by the Council of Health Ministers. We do not have a Sports Ministers' Council, but in fact the main reason is that it is related to public health.
We cannot have one large specific set of guidelines for everything. I have said that we can address specific concrete issues theme by theme rather than case by case. Next I hope we can deal with licensing - how to make a more transparent and more sustainable system and create a set of principles for our licensing policies. Of course UEFA or its partners should have the concrete responsibility for this, but we can help. It is in our interest to promote principles such as self-regulation, transparency and sustainability, and we can make several other important contributions to improvements in licensing.
We will support the Anti-Doping Conference. This offers a great opportunity to say much more on this, but I am against the establishment of another agency or a European WADA. I have also said publicly that there is NADAS, the European network of cooperation between national anti-doping agencies in our countries, whether they are public or private. Europe needs to be more active and more united. There are lessons to be learned from WADA and we should do so quickly. There are disputes. We have spoken to Ms Bozkurt about this code of conduct. Today I saw on television Sepp Blatter and John Fahey, the Chairman of WADA, discussing how anti-doping and football competitions could go hand in hand after the code of conduct has been adopted, and there is a problem.
So on anti-doping I think we need more internal cooperation in order to make Europe more credible. We have the Council of Europe, we have a convention on this. We have many reasons to be more coherent in our contribution to the world of anti-doping or a world which fights more efficiently against doping. You have said that dialogue is not easy in this area - I mean not just regarding anti-doping but sport issues in general. It is true that sometimes it is difficult, even at international and Europe level or between different disciplines or segments, but I can assure you that a culture of dialogue and openness and a readiness to engage in dialogue is growing.
I took part in the opening of the EOC office in Brussels, which is very close to Rond Point Schuman and to the Commission, Council and Parliament. This means the permanent presence of the European Olympic Committees and the IOC in the European institutions for the purpose of dialogue and cooperation. It says something about the importance of this and the mutual readiness to work in dialogue to find solutions.
With regard to international transfers, I am also in favour of the protection of youngsters and the promotion of training and education. In 2001 we adopted decisions or agreements on international transfers. The general age level is about 18 years, but in Europe there is a specific arrangement for the period between 16 and 18 years of age. Unless severe or very critical problems become evident, we do not need to change but rather to promote better and more training and to work with talent in Europe.
That is why, for example, we supported the home-grown player rule because this mainly promotes this sort of treatment. Of course it is not an absolute rule but it concerns specific arrangements. We give preference to, or promote, specificity under certain rules. We have said that we will come back to this decision in five years' time to see what the real impact has been - not just the theory - of this new rule. 'Six plus five', as it stands now, is simply non-compatible with EU laws, as has been shown in a study. We have spoken to them and have read the papers but there is nothing new there. In substance we cannot say that we agree with the study.
But I have to say that dialogue - especially following recent events in Biarritz and Lausanne - is real and very concrete between the European Commission and its partners, including FIFA. On this specific matter of 'six plus five' we will continue further. Even FIFA says that there is no reason for a hurried approach but rather a need for very concrete and credible answers. They do not want to get into formal disputes. We agreed to make room for more expertise and for more exchange. I think that is very beneficial.
On the Lisbon Treaty and the recognition of specificity, two special clauses are included in Article 149 of the Treaty on European Union regarding education, youth and sport. It also concerns the level of competence. This is only supportive action so the Union will not have any power to decide but only to support Member States in the promotion of the integrity of sportsmen and sportswomen. It could be helpful to organise a Sports Council as we have for education and youth, which will perhaps be the enlarged format. It could help to build the first EU sport policy and sport programme but will not mean a change of architecture or a general derogation. Theme-by-theme specificity, which is real and does not mean business as usual, must be defendable vis-à-vis the system or the European Court.
My opinion only reflects the Commission's opinion. Our opinion is not the final one when it comes to explanation of European Union law. Especially in this area many issues are interlinked. We would like to promote an increased legal certainty, which is why we started the process. The white paper is there and the Pierre de Coubertin Action Plan helps to make it more readable and more concrete but it is a process. With the Treaty we can help even more but, without it, we will have to stay only at the level we have reached now.
I spoke about transfers under 18 years of age. With regard to this, FIFA made a very good decision, not only on transfers but on the promotion and protection of minors in sport - in football - and I think this is the right approach. So in some areas UEFA sets a good example, for instance concerning home-grown players, and in some areas FIFA sets a good example, for instance concerning the protection of minors. I think we can help both and it is important that this is also compatible within the world of football.
Last but not least - and I am sorry to have given a long answer - with regard to a forum on sport, which Mr Heaton-Harris mentioned, we have actually established this. In Biarritz we had a ministerial conference with major partners, but before that there was a forum with more than 200 stakeholders from very different areas of sport. It was a very positive, communicative and open forum and we want to continue with this. I believe that, under the Swedish, or especially under the Spanish, Presidency, we can hold another one to reflect on the progress we have made and to make a commitment to go further.
That is where I was when I started answering the questions - working together in a transparent, regular and credible manner. If that is the case, Europe is a leading area where sport is protected and promoted, and where we fight against negative phenomena such as doping, corruption, violence and racism around sport. I would like to invite you to share this approach because we do not have a better one. We do not want to impose anything again but rather to propose, protect and support. That is my answer.
- The debate is closed.